


Exhibit 10.39

 

AMENDMENT NO.2 TO THE 2004 STOCK OPTION PLAN FOR KEY
EMPLOYEES OF SEALY CORPORATION AND ITS SUBSIDIARIES
ADOPTED OCTOBER 26, 2007

 


THE FIRST PARAGRAPH OF SECTION 5 IN SEALY’S 2004 STOCK OPTION PLAN BE AND HEREBY
IS AMENDED BY DELETING THE WORD “SUCH” AT THE BEGINNING OF THE SECOND SENTENCE
AND ADDING  THE FOLLOWING TWO SENTENCES AFTER THE CURRENT FIRST SENTENCE OF THE
PARAGRAPH:


 


“ALL GRANTS UNDER THIS PLAN SHALL BE MADE AT EXERCISE PRICES OR BASE VALUES THAT
ARE NOT LESS THAN THE FAIR MARKET VALUE ON THE DATE OF SUCH GRANT.  GRANTS UNDER
THIS PLAN SHALL NOT BE SCHEDULED TO BE MADE IN ADVANCE OF PUBLIC ANNOUNCEMENTS
OF FAVORABLE NON-PUBLIC NEWS CONCERNING THE COMPANY.”


 


SECTION 8 IN SEALY’S 2004 STOCK OPTION PLAN BE AND HEREBY IS AMENDED BY
REPLACING THE WORDS “THE COMMITTEE MAY ADJUST APPROPRIATELY” WITH THE FOLLOWING
“THE COMMITTEE, IN ORDER TO PREVENT THE DILUTION OR ENLARGEMENT OF RIGHTS UNDER
THE PLAN OR OUTSTANDING OPTIONS, SHALL ADJUST APPROPRIATELY”.


 

--------------------------------------------------------------------------------
